          Case 7:19-cr-00547-CS Document 85 Filed 04/06/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                      April 6, 2021

VIA ECF AND EMAIL
Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                  Re: United States v. Mehdi Moslem et al., 18 Cr. 547 (CS)

Dear Judge Seibel:

       The Government respectfully submits this letter to supplement its April 1, 2021 letter and
update the Court with respect to defendant Saaed Moslem’s 2009 individual income tax return.

        As discussed in the April 1 letter, following the Government’s original motions in limine,
the Government obtained a copy of an account transcript (Ex. 5 to the April 1 letter) appearing to
associate Saaed Moslem’s 2009 Form 1040 with an adjusted gross income of $36,961. Based on
preliminary discussions with the IRS regarding the newly obtained transcript and in an effort to
promptly disclose potential inaccuracies in our original motions in limine, the Government’s
April 1 letter stated that the allegations in paragraphs 3 and 4 of the First Superseding Indictment
were inaccurate with respect to the net profit from Exclusive Motors Sports, LLC (“EMS”)
reported on Schedule C to Saaed Moslem’s 2009 Form 1040.

        Based on additional research and analysis, the IRS now believes that, in 2010, Saaed
Moslem filed a 2009 Form 1040 reporting adjusted gross income of $15,373 and net profit from
EMS of $16,542 on Schedule C, consistent with paragraphs 3 and 4 of the First Superseding
Indictment. On or about May 31, 2011, Saaed Moslem made a payment to the IRS in connection
with the 2009 tax year. Based on a code associated with that payment in the IRS’s internal
databases, the IRS believes that the payment was in connection with the filing of an amended tax
return.

         The IRS is continuing to attempt to locate its copies of the relevant 2009 tax returns or
determine if they were destroyed. Based on information presently available to the Government,
the adjusted gross income of $36,961 reflected in the 2009 account transcript for Saaed Moslem
appears based on a 25% share of $147,842 of business income that EMS reported to the IRS in a
2009 Form 1065 filed in 2011. In turn, the calculation of $147,842 of business income does not
appear based on a false understatement of ending inventory. Nevertheless, it is $40,000 less than
the business income reflected in draft 2009 tax returns prepared by the cooperating tax preparer
           Case 7:19-cr-00547-CS Document 85 Filed 04/06/21 Page 2 of 2

                                                                                            Page 2


and a prior accountant that the defendants chose not to file because of their stated desire to pay
less taxes.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: _/s/ ______________________________________
                                              Daniel Loss/ James McMahon/ Nicholas S. Bradley
                                              Assistant United States Attorneys
                                              212-637-6527/ 914-993-1936/ -1962

cc: Counsel of Record (by ECF)
